                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARILYN KENT                                :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
PHILADELPHIA D.H.S.                         :      NO. 19-1598

                                        ORDER

       NOW, this 15th day of May, 2019, upon consideration of plaintiff’s Application to

Proceed in District Court Without Prepaying Fees or Costs (Document No. 1) and her pro

se Complaint, it is ORDERED that:

       1.     Plaintiff’s application for leave to proceed in forma pauperis is GRANTED;

       2.     The Complaint is deemed filed;

       3.     The Complaint is DISMISSED as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i); and,

       4.     The Clerk of Court shall CLOSE this case.




                                                s/ TIMOTHY J. SAVAGE J.
